 

Case 1:20-cv-01265-UNA Document 3 Filed 09/21/20 Page 1 of 1 PagelD #: 218

AO 120 (Rev. 08/10)

 

TO: Mail Stop 8 REPORT ON THE
‘ Director of the U.S. Patent and Trademark Office FILING OR DETERMINATION OF AN
P.O. Box 1450 ACTION REGARDING A PATENT OR
Alexandria, VA 22313-1450 TRADEMARK

 

 

 

In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
filed in the U.S. District Court for the District of Delaware on the following

(] Trademarks or [Wf Patents. ( [] the patent action involves 35 U.S.C. § 292.):

 

 

 

 

DOCKET NO. DATE FILED U.S. DISTRICT COURT
9/21/2020 for the District of Delaware
PLAINTIFF DEFENDANT
Q3 NETWORKING LLC HEWLETT PACKARD ENTERPRISE CO. and ARUBA

NETWORKS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRADEMARK NO. oe TRADEMARK HOLDER OF PATENT OR TRADEMARK
1 US 7,457,627 B2 11/25/2008 Q3 NETWORKING LLC
2 US 7,609,677 B2 10/27/2009 Q3 NETWORKING LLC
3 US 7,895,305 B2 2/22/2011 Q3 NETWORKING LLC
4 US 8,797,853 B2 8/5/2014 Q3 NETWORKING LLC
5

In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED INCLUDED BY
(] Amendment L] Answer CL] Cross Bill CL] Other Pleading

TRADERL ARR NO. TRADEMARK HOLDER OF PATENT OR TRADEMARK
1
2
3
4
5

 

 

 

 

 

In the above—entitled case, the following decision has been rendered or judgement issued:

 

DECISION/JUDGEMENT

 

 

CLERK (BY) DEPUTY CLERK DATE

 

 

 

 

 

Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
